Mitchell, J.
The evidence tended to prove that at the south-east 'corner of Wabasha and Seventh streets (the point where plaintiff fell and was injured) the sidewalk on Seventh was higher than that on Wabasha, making a perpendicular drop of from six to nine inches from the one sidewalk to the other. This condition of things had continued from one to two months. This was one of the most public thoroughfares in the city. There was no evidence tending to show any reasonable necessity for this difference in height between the two walks. There was no guard or light to call the attention of pedestrians to this. inequality in the walk. Unlike a case where a person is stepping from the sidewalk into the street, a traveller would not naturally expect such a difference of grade at a place like this, and consequently would be very liable after dark to misstep and fall. In view of all the circumstances, the question of the unsafe condition of the sidewalk, and consequently of negligence on the part of the city, was, upon the evidence, one of fact for the jury. City of St. Paul v. *189Kuby, 8 Minn. 125, (154;) Clemence v. City of Auburn, 66 N. Y. 334; Goodfellow v. Mayor, etc., 100 N. Y. 15.
Order affirmed.